Exhibit 10.2
APPENDIX
All parties unanimously agreed that the unit price is as follows:
Products sold before August 1, 2008 shall have unit prices as follows:

          Package   USD/kpcs
MSOP-10
    0.72  
MSOP-8
    0.70  
SOT89
    0.66  
ITO220
    4.87  
ITO220S
    5.00  

Both Normal products and Special products sold since August 1, 2008 shall have
unit prices as follows:

Normal products:   The output volume is less than 700 million pcs/month, the
unit price should be $0.5524/Kpcs;
The output volume exceeds 700 million pcs/month, the unit price should be
$0.4909/Kpcs

Special products:   The output volume is less than 100 million pcs/month, the
unit price should be $0.4020/Kpcs;
The output volume is between 100 and 300 million pcs/month, the unit price
should be $0.3740/Kpcs;

Since August 1, 2008, Products sold other than those stated above shall have
unit prices as follows:

                          Package   USD/kpcs   Package   USD/kpcs
PM3
    2.44     SOT89
    0.70  
PD5
    0.90     ITO220
    5.17  
SO8
    0.73     ITO220S
    5.00  
MSOP-10
    0.72     TO220/TO263
    4.34  
MSOP-8
    0.70     TO252
    0.91  
SOT223
    0.86     SIP3/SIP4
    1.35  

Party A: Shanghai Dinghong Electronic Party B: Shanghai Micro-Surface Co., Ltd.
Co., Ltd.

                     
Signature:
  /s/ Jian Ya Xing       Signature:   /s/ Jian Ya Xing    
Date:
 
 
      Date:  
 
   
 
 
 
         
 
   

Party C: Shanghai Kaihong Electronic Party D: Diodes Shanghai Co., Ltd Co., Ltd.

                     
Signature:
  /s/ T.J. Lee       Signature:   /s/ T.J. Lee    
Date:
 
 
      Date:  
 
   
 
 
 
         
 
   

- 6 -